                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


Civil Action No. 1:20-cv-03747-NRN

KEVIN O’ROURKE, NATHANIEL L.
CARTER, LORI CUTUNILLI, LARRY D.
COOK, ALVIN CRISWELL, KESHA
CRENSHAW, NEIL YARBROUGH, and
AMIE TRAPP,

             Plaintiffs, on their own behalf
             and of a class of similarly
             situated persons,

      v.

DOMINION VOTING SYSTEMS, INC., a
Delaware corporation, FACEBOOK, INC., a
Delaware corporation, CENTER FOR TECH
AND CIVIC LIFE, an Illinois non-profit
organization, MARK E. ZUCKERBERG,
individually, PRISCILLA CHAN,
individually, BRIAN KEMP, individually,
BRAD RAFFENSPERGER, individually,
GRETCHEN WHITMER, individually,
JOCELYN BENSON, individually, TOM
WOLF, individually, KATHY BOOCKVAR,
individually, TONY EVERS, individually,
ANN S. JACOBS, individually, MARK L.
THOMSEN, individually, MARGE
BOSTELMAN, individually, JULIE M.
GLANCEY, DEAN KNUDSON,
individually, ROBERT F. SPINDELL, Jr.,
individually, and DOES 1-10,000,

             Defendants.



             ENTRY OF APPEARANCE OF MARCELLA COBURN FOR
               DEFENDANT CENTER FOR TECH AND CIVIC LIFE
To the clerk of this court and all parties of record:

       I hereby enter my appearance in this case as counsel for Center for Tech and Civic Life.

I certify that I am a member in good standing of the bar of this court. Center for Tech and Civic

Life reserves all rights to raise any jurisdictional or other arguments, through a motion pursuant

to Fed. R. Civ. P. 12, or otherwise.


       Dated: March 8, 2021




                                                       Respectfully submitted

                                                       /s/ Marcella Coburn
                                                       Marcella Coburn
                                                       KAPLAN HECKER & FINK LLP
                                                       350 Fifth Avenue, Suite 7110
                                                       New York, NY 10118
                                                       Telephone: 212.763.0883
                                                       Email: mcoburn@kaplanhecker.com


                                                       Attorney for Defendant Center for Tech and
                                                       Civic Life




                                                   2
                                 CERTIFICATE OF SERVICE


       I hereby certify that on this 8th day of March 2021 I electronically filed the foregoing

ENTRY OF APPEARANCE with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to all counsel of record.




                                                    /s/ Marcella Coburn
                                                    Marcella Coburn
